Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 16, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.  Claims 17-20 have been withdrawn from consideration in light of the election of group I directed to claims 1-16 without traverse as further explained below.
Drawings
The drawings submitted on July 16, 2021 have been reviewed and accepted by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-18 of U.S. Patent No. US 11,150,322 B2.

Although the claims at issue are not identical, they are not patentably distinct from each other because the broadened claims of the present application are anticipated by the more narrow claims elements of the U.S. Patent/co-pending application.  Claim(s) 1, 7, and 11 is/are anticipated by claim 1, 14, and 8 respectively of the U.S. Patent/co-pending application.  Claim(s) 2 and 12 is/are anticipated by claim 2 and 9 respectively of the U.S. Patent/co-pending application.  Claim(s) 3 and 13 is/are anticipated by claim 3 and 10 respectively of the U.S. Patent/co-pending application.  Claim(s) 4, 9, and 14 is/are anticipated by claim 4, 17, and 11 respectively of the U.S. Patent/co-pending application.  Claim(s) 5, 10, and 15 is/are anticipated by claim 5, 18, and 12 respectively of the U.S. Patent/co-pending application.  Claim(s) 6 and 16 is/are anticipated by claim 6 and 13 respectively of the U.S. Patent/co-pending application.  Claim(s) 8 is/are anticipated by claim 16 respectively of the U.S. Patent/co-pending application.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 are rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter.  

In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions, i.e. computer program products.  Therefore, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable medium” covers a signal per se.  A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters, and is non-statutory for that reason.
 The examiner suggests amending the claim to state “A non-transitory computer-readable medium…” to overcome the rejection under 35 U.S.C. § 101.  See Official Gazette Notice 1351 OG 212, dated February 23, 2010.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (herein “Syrjarinne”).

Claims 1, 7, and 11
Consider claim 1, Syrjarinne teaches A computer-implemented method for dynamic, cognitive hybrid positioning within an indoor environment, the method comprising: 
receiving fingerprinting training data corresponding to the indoor environment, trilateration data corresponding to the indoor environment, triangulation data corresponding to the indoor environment, or a combination of the fingerprinting training data, the trilateration data, and/or the triangulation data (see Syrjarinne Fig. 5, [0094] note collecting fingerprints in a particular localization area); 
estimating a layout of the indoor environment based at least in part on the fingerprinting training data (see Syrjarinne Fig. 5, [0099] note generating a radio map/model including a grid for each floor of the surveyed localization area); 
classifying at least some areas of the estimated layout according to one of a plurality of predetermined area types (see Syrjarinne Fig. 5, [0099], [0101], [0103] note indicating a grid for each floor and sub-areas including each cell of the grid); and 
determining a positioning technique to utilize for each area of the estimated layout, wherein the positioning technique is determined based at least in part on the area type (see Syrjarinne [0043], [0103], [0107] note determining the estimated location of the test fingerprints with the particular location of the test fingerprint to form the basis of position quality of the fingerprint technique in that sub-area which is indicated in the radio map as poor quality sub-areas as red, satisfactory sub-areas as yellow, and good sub-areas as green). 
Claim(s) 7 and 11 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 12 
Consider claim 2, Syrjarinne teaches wherein the predetermined area types are selected from the group consisting of: inaccessible spaces, closed spaces, opens spaces, walls, hallways, and undetermined spaces (see Syrjarinne [0103], [0106] note each cell of the grid indicated in the map including inner walls, open spaces, stair cases, elevators, etc). 
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 3 and 13
Consider claim 3, Syrjarinne teaches wherein the predetermined area types are classified according to one or more factors selected from the group consisting of: a density of connections characterized by strong signal strength within a predetermined area; a density of connections characterized by weak signal strength within the predetermined area, and combinations thereof (see Syrjarinne [0103], [0107] note in the radio map, each color of the grid indicating poor quality subareas as red, satisfactory subareas as yellow, and good subareas as green). 
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6 and 16
Consider claim 6, Syrjarinne teaches wherein the optimum positioning technique is selected from the group consisting of: fingerprinting, trilateration, triangulation, and combinations thereof (see Syrjarinne [0103] fingerprinting). 
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 6.

Claim 8
Consider claim 8, Syrjarinne teaches wherein the predetermined area types are selected from the group consisting of: inaccessible spaces, closed spaces, opens spaces, walls, hallways, and undetermined spaces (see Syrjarinne [0103], [0106] note each cell of the grid indicated in the map including inner walls, open spaces, stair cases, elevators, etc), and
wherein the predetermined area types are classified according to one or more factors selected from the group consisting of: a density of connections characterized by strong signal strength within a predetermined area; a density of connections characterized by weak signal strength within the predetermined area, and combinations thereof (see Syrjarinne [0103], [0107] note in the radio map, each color of the grid indicating poor quality subareas as red, satisfactory subareas as yellow, and good subareas as green). 
Election/Restriction	

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to dynamic, cognitive hybrid positioning within an indoor environment, classified in H04W4/33.
II. Claim 17-20, drawn to estimating location of a user within an indoor environment, classified in H04W4/029.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as estimating a location of a user sensing device using the one or more optimal positioning techniques.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Cook on September 27, 2022 a provisional election was made without traverse to prosecute the Invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647